Citation Nr: 1729953	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  13-00 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for lumbosacral degenerative joint disease with intervertebral disc syndrome (IVDS) ("low back disability").

2.  Entitlement to an initial rating in excess of 10 percent for right lower extremity femoral nerve impingement prior to September 9, 2016, and in excess of 20 percent thereafter.

3.  Entitlement to an initial compensable rating for left lower extremity superficial peroneal radiculopathy.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1975 to June 1978.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In a November 2016 rating decision, the RO increased the initial rating assigned for the service-connected right lower extremity femoral nerve impingement associated with the Veteran's low back disability to 20 percent effective September 9, 2016.  It also granted a separate, noncompensable rating for left lower extremity superficial peroneal radiculopathy associated with his low back disability effective July 29, 2014, and denied entitlement to a TDIU.  The Veteran subsequently submitted a notice of disagreement (NOD) with the November 2016 decision, asserting that he was entitled to both a 40 percent combined disability rating throughout the claim period and a TDIU.  However, the issues adjudicated in the November 2016 decision were already properly before the Board.  In that regard, the appeal of the issue of entitlement to an increased initial rating for right lower extremity femoral nerve impingement had been perfected prior to issuance of the November 2016 rating decision.  It remained on appeal thereafter, as the 20 percent rating assigned by the RO at that time did not represent a full grant of the benefit sought.  See AB v. Brown, 6 Vet. App. 35 (1993).  Moreover, both that issue and the issue of entitlement to an initial compensable rating for left lower extremity superficial peroneal radiculopathy are part and parcel of the Veteran's claim of entitlement to a higher rating for his low back disability, as the rating criteria governing evaluation of that disability indicate that any associated objective neurologic abnormalities are to be separately evaluated under an appropriate diagnostic code.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Finally, as the Veteran has alleged throughout the appeal period that his low back disability renders him unemployable, the issue of entitlement to a TDIU is also part and parcel of that increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  The issues currently on appeal have been styled accordingly on the title page.

In March 2017, the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, further development is necessary prior to adjudication of the issues on appeal.

I.  Outstanding Records

During his March 2017 Board hearing, the Veteran indicated that he would be undergoing spinal surgery in the next several months.  Unfortunately, any records associated with that surgery have not yet been associated with the claims file.  As those records are relevant to the issues on appeal, they must be sought on remand.

Additionally, the record suggests that VA vocational rehabilitation records may be outstanding.  Such records are also relevant to the issues on appeal-particularly the Veteran's claim of entitlement to a TDIU.  Thus, any available vocational rehabilitation records must be associated with the claims file on remand.

Ongoing VA treatment records should also be obtained.

II.  VA Examinations and Opinions

In light of the Veteran's report of an upcoming spinal surgery, a VA examination should be scheduled to determine the effects of that procedure on the orthopedic and neurologic manifestations of his low back disability.  See Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination).  Moreover, and regardless of whether the Veteran ultimately underwent spinal surgery as he anticipated, the Board notes that the VA examinations currently of record are inadequate to evaluate the orthopedic manifestations of the Veteran's low back disability, because they do not include the range of motion testing results required by the United States Court of Appeals for Veterans Claims in Correia v. McDonald, 28 Vet. App. 158, 168-70 (2016).  Thus, another VA examination is also required for that reason.

Accordingly, the case is REMANDED for the following action:
1.  Ask the Veteran to identify the medical facility that performed his recent spinal surgery and to provide a completed release form if that facility was private.  After securing any necessary release, the AOJ should request any relevant private records identified.

In addition, obtain and associate with the claims file VA treatment records dating since December 2016, to specifically include any records associated with a recent spinal surgery, if that procedure was arranged or performed by a VA facility.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2.  Obtain and associate with the claims file the Veteran's vocational rehabilitation folder.

3.  After the development requested in items 1 and 2 has been completed to the extent possible, schedule the Veteran for a VA examination to determine the current severity of his lumbosacral degenerative joint disease with IVDS and any associated neurologic abnormalities, to specifically include his right lower extremity femoral nerve impingement and left lower extremity superficial peroneal radiculopathy.

The claims file must be reviewed by the examiner in conjunction with the examination.  All tests deemed necessary should be conducted and the results reported.  All objective and subjective symptoms should be described in detail.

Range of motion of the thoracolumbar spine should be reported by the examiner, including whether and the extent to which such motion is affected by pain, weakness, fatigue, lack of endurance, incoordination or other symptoms resulting in functional loss.

The examiner should test the range of motion of the Veteran's thoracolumbar spine (1) in active motion; 
(2) in passive motion; (3) in weight-bearing; and (4) in nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that certain range of motion testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also provide an opinion as to the range of motion throughout the appeal period (since June 2009) of the Veteran's thoracolumbar spine (1) in active motion; (2) in passive motion; (3) in weight-bearing; and (4) in nonweight-bearing. 

Additionally, the examiner should state whether, at any time since June 2009, the Veteran has been prescribed bed rest by a clinician for his low back disability.  If so, the examiner should quantify the bed rest in terms of weeks.

The examiner must also describe all neurological residuals associated with the Veteran's low back disability, specifically addressing the severity of his service-connected right lower extremity femoral nerve impingement and left lower extremity superficial peroneal radiculopathy.

Finally, the examiner should provide an opinion regarding the extent to which the orthopedic and neurologic manifestations of the Veteran's low back disability have impaired his ability to meet the demands of a job, either sedentary or physical, at any time during the course of the appeal.  The examiner's opinion should include an evaluation of the limitations and restrictions imposed by his service-connected low back disability (including the bilateral radiculopathy) on such routine work activities as interacting with coworkers; sitting, standing, and walking; and lifting, carrying, pushing, and pulling.

A rationale for any opinions expressed should be set forth.  If the examiner cannot provide any requested opinion without resorting to speculation, he or she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

4.  After completing the requested actions, and any additional action deemed warranted, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, provide a supplemental statement of the case to the Veteran and his representative and afford them an opportunity to respond.  Then, return the case to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.S. §§ 5109B, 7112 (LexisNexis 2017).



_________________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.S. § 7252 (LexisNexis 2017), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

